Case 9:19-cv-80730-RS Document 47 Entered on FLSD Docket 09/19/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

 CLOVER COFFIEE, ELIJAH SMITH, AND
 SHANTE LEGRAND, individually and on behalf
 of all others similarly situated,                    Case No. 9:19-cv-80730-RS-MM

         Plaintiffs,
 v.

 FLORIDA CRYSTALS CORPORATION et. al.,

       Defendants.
 _______________________________________/

 FLORIDA CRYSTALS CORPORATION’S CORPORATE DISCLOSURE STATEMENT

         Pursuant to Fed. R. Civ. P. 7.1, Defendant Florida Crystals Corporation states as follows

 as its Corporate Disclosure Statement: Fanjul Corp. is the parent company to Florida Crystals

 Corporation, and there is no publicly held corporation that owns 10% or more of Florida Crystals

 Corporation’s stock.




                                                 1


 4848-1595-3315 v1
Case 9:19-cv-80730-RS Document 47 Entered on FLSD Docket 09/19/2019 Page 2 of 2



                                           By: /s/ Jennifer A. McLoone
 Dated: September 19, 2019                      Jennifer A. McLoone, Esq.
                                                Florida Bar No. 29234
                                                SHOOK, HARDY & BACON L.L.P.
                                                Citigroup Center, Suite 3200
                                                201 S. Biscayne Blvd.
                                                Miami, Florida 33131
                                                Ph: (305) 358-5171
                                                Fax: (305) 358-7470
                                                jmcloone@shb.com

                                               Mark D. Anstoetter, Esq.
                                               (Pro hac vice forthcoming)
                                               David Brent Dwerlkotte, Esq.
                                               (Pro hac vice forthcoming)
                                               SHOOK, HARDY & BACON L.L.P.
                                               2555 Grand Blvd.
                                               Kansas City, MO 64108
                                               Ph: (816) 474 6550
                                               Fax: (816) 421-5547
                                               manstoetter@shb.com
                                               dbdwerlkotte@shb.com

                                               Joseph P. Klock, Jr. Esq.
                                               Florida Bar No. 156678
                                               RASCO KLOCK PEREZ NIETO PL
                                               2555 Ponce de Leon Blvd., Suite 600
                                               Coral Gables, Florida 333134
                                               Ph: (305) 467-711
                                               Fax: (305) 675-7707
                                               jklock@rascoklock.com

                                               David S. Dee, Esq.
                                               Florida Bar No. 281999
                                               GARDNER, BIST, BOWDEN, BUSH,
                                               DEE, LAVIA & WRIGHT, P.A.
                                               1300 Thomaswood Drive
                                               Tallahassee, Florida 32308
                                               Ph: (850) 385-0070
                                               Fax: (850) 385-5416
                                               ddee@gbwlegal.com

                                              Counsel for Defendant Florida Crystals
                                              Corporation


                                       2


 4848-1595-3315 v1
